DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim See MPEP § 2111. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01. It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. MPEP § 2111.01 (III). However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment. MPEP § 2111.01(II).

Claim 1 drawn to a pharmaceutical composition comprising a) nicardipine or a pharmaceutically acceptable salt thereof, b) water; c) a hydrotropic agent; d) a surfactant; and optionally e) a buffer; and/or f) a tonicity adjusting agent; said liquid nicardipine composition having a pH of at least about 4.8.
Claim 1 recites the following: 
wherein said liquid nicardipine composition retains at least about 90% of its starting concentration when stored in a pharmaceutically-acceptable bag-type container under conditions of 40°C, 75% relative humidity for a period of at least about 6 months.

The above recitation appears to be a property of the composition and does not appear to further limit the composition with respect to the components used in the stability testing (such as a bag). A prior art that teaches the same components of the claimed composition will anticipate the claimed composition whether or not the composition stored in a bag or in an ample with or without an inert gas. 
Regarding claims 3 and 4, see the 35 U.S.C. 112(d) bellow. 

Claim Rejections - 35 USC § 112 (d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 4 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 is directed to a nicardipine composition.  Dependent claims 3 and 4 attempt to further limit the pharmaceutically acceptable bag-type container of claim 1.  However, the pharmaceutically acceptable bag-type container of claim 1 is not specifically required as a component of the composition of claim 1.   As such, it is unclear how claims 3 and 4 further limit the composition of claim 1.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In order to expedite prosecution, it is suggested that Applicants amend claims 3 and 4 to depend from claim 30 in order to overcome this rejection.   Please note:  Claim 30 has not been examined for prior art purposes to include these limitations since all is required from claim 30 is a pharmaceutically acceptable bag-type container containing the composition of claim 1.

Claim Rejections - 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation phospholipids, and the claim also recites “such as …” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over S. Gupta et. al. (US Publication No. 20120214761A1 published on 08/23/2012, hereafter referred to as “Gupta”) in view of S. Kottayil (US Publication No. 20190255033A1, published on 08/22/2019 hereafter referred to as “Kottayil”) as evidenced by R. Jain et. al. (Advanced Pharmaceutical Bulletin. 2013;3(2):409-13). 
Note: Claim number in parenthesis (claim #) refer to the instant claims. 

Gupta teach pharmaceutical compositions of nicardipine for direct bolus parenteral administration to a subject wherein the compositions can be administered by parenteral routes, including, subcutaneous, intramuscular, and intravenous routes, to a patient [0011].
Gupta teach pre-mixed, ready-to-use, injectable pharmaceutical compositions comprising a cardiac medication or a pharmaceutically acceptable salt thereof, and a co-solvent, a complexing agent, a buffering agent, and may further comprise a tonicity agent. Gupta teach that the compositions are preferably isotonic with a pH between 3 and 7 [0083]. Gupta teach that the cardiac medication is nicardipine or a pharmaceutically acceptable salt thereof [0084]. Gupta teach that the pharmaceutical compositions are preferably packaged in pharmaceutically acceptable containers include intravenous bags [0097].

With regards to the cardiac agent, nicardipine, Gupta teach that the pharmaceutical composition comprises nicardipine or the hydrochloride salt in an aqueous formulation [0012] (Claim 2).
With regards to the concentration of nicardipine, Gupta teach in Example 6 Pharmaceutical Composition 3, an aqueous nicardipine formulation, wherein the concentration of nicardipine hydrochloride 0.2-0.3 mg/ml [0124] (Claims 5, 6, and 7). 

With regards to the pH of the liquid composition, Gupta teach in Example 6 Pharmaceutical Composition 4, an aqueous nicardipine formulation, wherein the pH of the composition is 5.5 [0124] (claims 8, 9, and 10).

With regards to the buffer, Gupta teach an aqueous formulation having one or more buffering agent(s) [0045]. Gupta teach that the buffering agent(s) can be any one or more of an acid or salt of citrate, acetate, etc. [0014] (Claim 20). Gupta teach in Table 1 exemplary liquid formulation of nicardipine comprising buffer solution with concentration of 0.5 – 50 mM sodium acetate [0047], this calculates to 0.041 mg/mL – 4.1 mg/mL (0.5 mM = 0.0005 M, 0.0005 mole/1000mL x 82.0343g/1 mole x 1000mg/ 1g = 0.041 mg/mL) which appears to meet the limitation of the amount of buffer from about 0.05 to about 5 mg/mL (Claim 21). 

Gupta teach in Example 6 a variety of compositions comprising a buffering agent. For example, Gupta teach a formulation comprising 30 mM sodium acetate (PC 35) and a control formulation comprising 2.5 mM of sodium citrate [0124]. 30 mM sodium acetate calculates to 2.46 mg/mL (30 mM = 0.03 M, 0.03 mole/1000mL x 82.0343 g/1 mole x 1000mg/ 1g = 2.46 mg/mL) (Claim 22) and 2.5 mM of sodium citrate calculate to 0.6 mg/mL (2.5 mM = 0.0025 M, 0.0025 mole/1000mL x 258.06 g/1 mole x 1000 mg/ 1g = 0.6 mg/mL) which appears to meet the limitation of the amount of buffer in the composition from about 0.1 to about 0.5 mg/mL (Claim 23).
While Gupta does not specifically teach that sodium acetate and sodium citrate are hydrotropic agents, as evidenced by Jain teach sodium salicylate, sodium benzoate, urea, nicotinamide, sodium citrate and sodium acetate as the most common examples of hydrotropic agents utilized to increase the water solubility of drug [Page 409]. As such the claimed limitation of the hydrotropic agent appears to be met. 

With regard to claim 12 Gupta teach in Example 6 Pharmaceutical Composition 35, a liquid nicardipine formulation comprising 30 mM sodium acetate [0124]. 30 mM sodium acetate which calculates to 2.46 mg/mL (30 mM = 0.03 M, 0.03 mole/1000mL x 82.0343 g/1 mole x 1000mg/ 1g = 2.46 mg/mL) appears to meet the amount of hydrotropic agent in the composition of from about 0.2 to about 2 mg/mL.

With regards to the tonicity adjusting agent, Gupta teach that the tonicity of the pharmaceutical compositions can be adjusted by adjusting the concentration of a tonicity agent. Gupta teach that the suitable tonicity adjusting agents include, but are not limited to, anhydrous and hydrous forms of NaCl, dextrose, sucrose, xylitol, fructose, glycerol, sorbitol, mannitol [0039] (Claim 24).

Gupta teach in Example 6 a variety of compositions comprising a tonicity adjusting agent. For example, Gupta teach formulations comprising 3.7% sorbitol (PC 1) and 0.5% sorbitol (PC 36) [0124]. Gupta teach that “where concentrations are given in units of percent, the percent is weight to volume (w/v) unless otherwise indicated. A 1% solution would have 1 g of solute dissolved in a final volume of 100 mL of solution” [0031]. Therefore, 3.7% and 0.5% sorbitol would equate to 37 mg/mL and 5 mg/mL (Claims 25-28). 

With regard to claim 30, Gupta teach that the pharmaceutical compositions of the present invention are preferably packaged in pharmaceutically acceptable containers include intravenous bags, bottles, vials, and syringes. Gupta teach that the preferred containers include intravenous bags and syringes, which are preferably polymer-based. Gupta teach that the most preferred container is an intravenous bag that does not have any polyvinylchloride (PVC) containing components in contact with the pharmaceutical composition [0097]. 

Gupta do not teach that the liquid nicardipine composition comprise a surfactant.

Kottayil teach a stable nimodipine concentrate and parenteral solution suitable for continuous intravenous (IV) administration. The parenteral solution composition consists of an aqueous solution of nimodipine (concentrations ranging from about 0.5 to about 50 mg/ml), a hydrophilic surfactant and an aqueous solvent [0001]. 
Kottayil teach that although the present invention focuses on the drug nimodipine, one skilled in the art will appreciate that the present invention is applicable to other dihydropyridine calcium channel blockers such as nicardipine [0045]. 
Kottayil teach that the parenteral solution composition aims to resolve solubility deficiencies of nimodipine, provide an easy to administer nimodipine infusion injection, and to reduce the ethanol concentrations greatly, or to eliminate ethanol completely from the intravenous nimodipine infusion formulation [0011].

With regards to the surfactant, Kottayil teach that the surfactant of the nimodipine formulation include polyethylene glycol fatty (mono- and di-) acid esters; polyethylene glycol glycerol fatty acid esters; polyoxyethylene sorbitan fatty acid esters; polyoxyethylene sterols, phospholipids, sorbitan fatty acid esters (Spans), Tweens, Cremophors [0054] (Claim 15).

Kottayil teach that the liquid formulation of nimodipine comprises a surfactant wherein the surfactant is phospholipids [0054]. As evidenced by instant specification, Phospholipids include phosphatidyl choline or 1, 2-Distearoyl-sn-glycero-3-phosphoethanolamine -Poly (ethylene glycol) (DSPE-PEG):
phospholipids such as phosphatidyl choline, PEGylated phospholipids such as 1, 2-Distearoyl-sn-glycero-3-phosphoethanolamine-Poly (ethylene glycol) (DSPE-PEG) [0036].

With regards to the amount of surfactant in the composition, Kottayil teach a concentrate liquid nimodipine formulation in Example 1-2 [0084]. Kottayil teach that the concentrate liquid formulation comprises 10 mg nimodipine, 1900 mg alcohol, 400 mg polysorbate 80 as a surfactant, and water for injection (5 mL) [0085]. Kottayil teach that the concentrated formulation of Example 2 with ethanol content about 2 mg/dose was reconstituted with sterile 0.9% sodium chloride solution up to 100 ml volume and filled in the amber color glass bottle [0086]. Polysorbate 400 mg/ 5mL water calculates to 80 mg/mL of surfactant in the concentrated liquid formulation. The final ready to infuse formulation diluted to 100 mL, this calculates to 0.8 mg/mL (80 mg/ 100 mL) polysorbate surfactant (Claims 17, 18, and 19).

It would have been prima facie obvious to one of ordinary skill in the art, prior to the
effective filing date of the instantly claimed invention, to include a surfactant in the liquid nicardipine formulation taught by Gupta. One would be motivated to do so, with a reasonable expectation of success because Kottayil teach a stable and easy to administer injectable formulation comprising a surfactant.

With regards to the stability of the composition, it is recognized that the prior art teaches the same components of the claimed composition in similar or overlapping amounts.   As such, it is reasonable to assume that the prior arts composition will also have the properties.   Applicants are reminded that the office does not have the facilities and resources to determine the stability.  In the absence of evidence to the contrary, the burden is on applicants to show that this property is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over S. Gupta et. al. (US Publication No. 20120214761A1 published on 08/23/2012, hereafter referred to as “Gupta”) in view of S. Kottayil (US Publication No. 20190255033A1, published on 08/22/2019 hereafter referred to as “Kottayil”) as evidenced by Jain, as applied to claims 1-10, 12, 15-30 above, and further in view of R. Jain et. al. (Advanced Pharmaceutical Bulletin. 2013;3(2):409-13). 

Gupta teach pharmaceutical compositions of nicardipine for direct bolus parenteral administration to a subject wherein the compositions can be administered by parenteral routes, including, subcutaneous, intramuscular, and intravenous routes, to a patient [0011].
Gupta teach pre-mixed, ready-to-use, injectable pharmaceutical compositions comprising a cardiac medication or a pharmaceutically acceptable salt thereof, and a co-solvent, a complexing agent, a buffering agent, and may further comprise a tonicity agent. Gupta teach that the compositions are preferably isotonic with a pH between 3 and 7 [0083]. Gupta teach that the cardiac medication is nicardipine or a pharmaceutically acceptable salt thereof [0084]. 

With regards to the hydrotropic agent, Gupta teach in Example 6 Pharmaceutical Composition 1, a nicardipine liquid formulation comprising 0.2-0.3 mg/ml nicardipine hydrochloride, 3.7% sorbitol, and 50 mM sodium acetate, wherein the pH of the composition is 5.0 [0124] (Claim 11). 

With regards to the amount of hydrotropic agent, Gupta teach the preparation of a control formulation of nicardipine comprising 2.5 mM of sodium citrate [0124]. 2.5 mM sodium citrate which calculates to 0.6 mg/mL (2.5 mM = 0.0025 M, 0.0025 mole/1000mL x 258.06 g/1 mole x 1000 mg/ 1g = 0.6 mg/mL), meets the amount of hydrotropic agent of about 0.5 to about 1.5 mg/mL, and appears to meet the amount of hydrotropic agent of about 1 mg/mL (Claims 13 and 14). 

Gupta do not teach that the hydrotropic agent is sodium benzoate. 

Jain teach that hydrotropic solubilization is the phenomenon by which aqueous solubility of poorly water-soluble drugs and insoluble drugs increases. Jain teach sodium salicylate, sodium benzoate, urea, nicotinamide, sodium citrate and sodium acetate as the most common examples of hydrotropic agents utilized to increase the water solubility of drug.

It would have been prima facie obvious to one of ordinary skill in the art, prior to the
effective filing date of the instantly claimed invention, to substitute the hydrotropic agents, sodium acetate or citrate with sodium benzoate in the liquid nicardipine formulation taught by Gupta. One would be motivated to do so, with a reasonable expectation of success because Jain teach that sodium benzoate, sodium citrate, and sodium acetate are hydrotropic agents utilized to increase the water solubility of drug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622